Mr. President of the General Assembly,
Excellencies,
Ladies and Gentlemen,
The General Debate for this 75th session is held in a context marked by the global health, economic and social crisis.
On this occasion, I would like to send a greeting of friendship and solidarity from the people of Cabo Verde to all the peoples of the United Nations, deploring the loss of human life that resulted from the coronavirus pandemic and encouraging a resilience that will lead us to better days.
For the past 75 years, our tradition is to annually hold the debate of UN General Assembly in New York. This is the meeting of the world and the great gathering of its peoples.
The general debate of this 75th session attempts to use a digital platform for the same purpose. We do it without the usual warmth of the hugs and handshakes in the corridors, halls and receptions without the face-to-face interaction of live diplomacy, which is the most effective one.
I would like to pay special regards to the outgoing President of the General Assembly, Professor Tijjani Muhammad-Bande of Nigeria. I congratulate him for having successfully accomplished a mandate and demonstrated leadership and adaptability in the difficult context of the COVID-19 pandemic.
I would like to welcome the new President of the General Assembly, Mr. Volkan Bozkir of Turkey, and wish him every success in his presidency.
I would like to congratulate the Secretary-General, Antonio Guterres, on his tireless stewardship a leadership that has given face and voice to the most anguish of peoples in these moments of great uncertainty while at the same time striving to build global solidarity that responds effectively to the impacts of COVID 19 on the lives of people, countries and the world.
Mr. President,
The COVID-19 pandemic is a global threat. Humanity is confronting its greatest challenge in more than a century.
The impact of the pandemic has profoundly human and humanitarian dimensions. It affects people, their lives, their health, their families, their livelihood, their employment, their social inclusion and protection, their mobility, their leisure and their psychological and mental stability.
The pandemic has further exacerbated inequalities between developed and developing countries.
Few countries in the world have enough savings to accommodate the extraordinary costs imposed by the global crisis caused by the COVID-19 pandemic and, at the same time, to recover and relaunch their respective economies.
In developed countries, such as those of the European Union, a financial package of €750 billion was needed to support member states. The financial stimuli of the richest countries exceed hundreds of billion dollars. And what about Africa? And small island developing states Are they able to bear the costs and the recovery and relaunch based on their savings alone? Of course not!
We are facing internal struggles in each country and at the same time a global struggle, which requires global collaborative solutions.
Nobody wins with Africa more impoverished, with an increase of humanitarian and security crises. Everyone wins if African countries have the necessary resources to overcome the serious health, economic and social crisis caused by COVID-19, and enter a new era of structural transformations that positively impact their economies and their Human Development Indexes.
It is in this context access to a vaccine should be equitable and universal and external debt should be forgiven. These must be the subject of a Global Responsibility Pact in order not to leave anyone behind.
External debt forgiveness is essential. It is necessary not only to deal with the economic contraction and macroeconomic imbalances caused by the coronavirus crisis, but as a turning point to boost the sustainable development of African countries in the framework of strong commitments to the Sustainable Development Goals (SDGs).
A differentiated approach must be given towards to Small Island Developing States (SIDS), taking into account their great vulnerabilities to external economic and environmental shocks as well as their great dependence on tourism, a sector devastated by the global pandemic.
Many of the SIDS have historically performed well in reforms and policies aimed at increasing resilience and reducing vulnerabilities, but these need time to be effective. Past efforts cannot be in vain. That is why it makes perfect sense to focus on debt cancellation or relief initiatives leading to not just the recovery of economies but the pursuit of sustainable development.
For SIDS, the response of the international community cannot and should not be an eligibility problem based on per capita GDP. Instead, global efforts should focus on the evidence that reforms are helping nations to make progress in achieving the SDGs.
In Cabo Verde, our priority has been to apply the resources released from external debt service to finance the Strategic Agenda for Sustainable Development 2030. In doing so, we emphasize: (1) human capital development; (2) health security and public health; (3) digital transformation; (4) energy transition; (5) water strategy for agriculture associated with renewable energies; (6) blue economy; and (7) sustainable tourism.
They are drivers of the SDGs to make Cabo Verde a country that is more resilient and less vulnerable to external shocks... eliminating extreme poverty... improve household income... and creating decent job opportunities for young people within a more diverse economy.
These priorities are achievable with the shortening of public investment cycles, the attraction of national and foreign private investments, public-private partnerships, and cooperation for development. All of this is possible within an environment of political and social stability, low reputational risks, and a business friendly mindset. In short, building an institutional framework of trust.
Mr. President,
Today, once again, with the COVID-19 pandemic, the importance of Multilateralism is clear. Everyone loses when economies are disrupted and when borders are closed. Some may lose more than others, but our world and its peoples are far worse off.
The devastating potential of climate change knows no borders, either. And everyone loses, especially the generations of the 21st century and generations to come.
Poverty, hunger, insecurity, instability and violent extremism, such as terrorism and organized crime, have impacts and implications that extend well beyond a nation’s borders.
We live today in the context of a serious pandemic. But it must not confine the ambition of Agenda 2030.
The Decade of Action initiative launched by the Secretary General could not be more timely. We must speed up and make the implementation of Agenda 2030 more urgent so we can better respond, recover, and rebuild. Cabo Verde firmly supports this initiative.
The pathway to the future we want is full of uncertainty, but the continuing mandate of the United Nations will serve as a beacon to light the way.
We have an opportunity to build a better and more sustainable world in the post-pandemic era, one that is... defined by the advent of peace and the reduction of conflict... more secure... no longer proliferating nuclear weapons... more focused on human rights... driven by sustainable and human development... and energized by greater cooperation in matters of security, economics, knowledge, science and technology, with benefits for all.
Political leaders have an increased responsibility and none, from any country, should be absent from the commitment to millions of young people who legitimately care about their future and that of their children and grandchildren to come.
The United Nations we need must unite nations in building the future we want. This can only be achieved by reaffirming the undeniable importance of Multilateralism.
Seventy-five years later, everyone agrees that it is necessary to reform the Organization, namely: the composition and functioning of the Security Council... the revitalization of the General Assembly... the strengthening of the Economic and Social Council... and the alignment of working methods and cooperation among these main bodies.
There is an urgency to carry out these reforms, both in relation to peacebuilding and in relation to the promotion of development. And that depends on us, the United Nations, the leaders of the peoples of the United Nations.
Thank you very much.